 Case 1:20-cr-00427-AMD Document 11-1 Filed 10/08/20 Page 1 of 1 PageID #: 85


                                                                                  Filed October 08, 2020

                                         INFORMATION SHEET                        20-cr-00427
                                                                                  Judge Roslynn R. Mauskopf
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


1.      Title of Case: United States v. Donnell Russell

2.      Related Magistrate Docket Number(s): =2-"--0--"'M=J::..._-=2=39"------------------

3.      Arrest Date:    8/13/2020 (appeared at telephonic a1Taignment via summons)

4.      Nature of offense(s):      IZI   Felony
                                  □      Misdemeanor

5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local E.D.N.Y.
        Division of Business Rules): United States v. Robert Sylvester Kelly, 19 CR 286 (AMD)

6.      Projected Length of Trial:        Less than 6 weeks      IZI
                                          More than 6 weeks      □


7.      County in which crime was allegedly committed: =K=in=g=s'----C=--o=----cu=n=ty.,___ _ _ _ _ _ __
        (Pursuant to Rule 50.l(d) ofthe LocalE.D.N.Y. Division of Business Rules)

8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012. 1        □ Yes IZI No

9.      Has this indictment/infmmation been ordered sealed?                □   Yes IZI No

10.     Have a1Test wairants been ordered?                                 □   Yes IZI No

11.     Is there a capital count included in the indictment?     □     Yes IZI No

                                                         SETH D. DuCHARME
                                                         Acting United States Attorney

                                                 By:      fl~L~
                                                         Nadia I. Sihata
                                                         Assistant U.S. Attorney
                                                         (718) 254-6295




        Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
